Exhibit 10.3

 

EXECUTION COPY

 

FIRST AMENDMENT TO THE AMENDED AND RESTATED TERM LOAN FACILITY

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO THE AMENDED AND RESTATED TERM LOAN FACILITY CREDIT
AGREEMENT (this “First Amendment”) is made and dated as of the 20th day of July,
2006, by and among THE MACERICH PARTNERSHIP, L.P., a limited partnership
organized under the laws of the state of Delaware (“Macerich Partnership”), AS
BORROWER; THE MACERICH COMPANY, a Maryland corporation (“MAC”); MACERICH WRLP II
CORP., a Delaware corporation (“Macerich WRLP II Corp.”); MACERICH WRLP II LP, a
Delaware limited partnership (“Macerich WRLP II LP”); MACERICH WRLP CORP., a
Delaware corporation (“Macerich WRLP Corp.”); MACERICH WRLP LLC, a Delaware
limited liability company (“Macerich WRLP LLC”); MACERICH TWC II CORP., a
Delaware corporation (“Macerich TWC Corp.”); MACERICH TWC II LLC, a Delaware
limited liability company (“Macerich TWC LLC”); MACERICH WALLEYE LLC, a Delaware
limited liability company (“Macerich Walleye LLC”); IMI WALLEYE LLC, a Delaware
limited liability company (“IMI Walleye LLC”); and WALLEYE RETAIL INVESTMENTS
LLC, a Delaware limited liability company (“Walleye Investments LLC”), AS
GUARANTORS; THE LENDERS FROM TIME TO TIME PARTY HERETO (collectively and
severally, the “Lenders”); and DEUTSCHE BANK TRUST COMPANY AMERICAS, a New York
banking corporation, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent” or “DBTCA”) and as collateral agent for the Benefited
Creditors.

 

RECITALS

 

A.                                   Amended and Restated Credit Agreement,
dated as of April 25, 2005, as amended or otherwise modified to date (the
“Credit Agreement”), by and among the Borrower, MAC, the lenders from time to
time party thereto (the “Existing Lenders”), and the Administrative Agent, the
Existing Lenders have made a term loan to the Borrower in the principal amount
of $250,000,000. Initially capitalized terms used herein and not otherwise
defined have the respective meanings given to such terms in the Credit
Agreement.

 

B.                                     The Borrower has requested that certain
modifications to the Credit Agreement as more fully set forth herein.

 

C.                                     The Lenders party hereto and the Borrower
have agreed to amend the Credit Agreement and DBTCA has agreed to act as
administrative agent on behalf of the Lenders and as collateral agent on behalf
of the Benefited Creditors on the terms and subject to the conditions set forth
herein and in the other Loan Documents.

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

AGREEMENT

 


1.                                       (I)  AMENDMENT TO ANNEX I OF THE LOAN
AGREEMENT. EFFECTIVE AS OF THE DATE HEREOF, ANNEX I OF THE LOAN AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


 

(a)                                  The definition of “Disposition Promissory
Note” is hereby deleted in its entirety.

 

(b)                                 The definition of “Distribution” is hereby
amended in its entirety to read as follows:

 

“Distribution” shall mean with respect to MAC, Macerich Partnership or, prior to
the Wilmorite Release Date, MACWH: (i) any distribution of cash or Cash
Equivalent, directly or indirectly, to the partners or holders of Capital Stock
of such Persons, or any other distribution on or in respect of any partnership,
company or equity interests of such Persons; and (ii) the declaration or payment
of any dividend on or in respect of any shares of any class of Capital Stock of
such Persons, other than: (1) dividends payable solely in shares of common stock
by MAC; or (2) the purchase, redemption, exchange, or other retirement of any
shares of any class of Capital Stock of such Persons, directly or indirectly
through a Subsidiary of MAC or otherwise, (A) to the extent such purchase,
redemption, exchange, or other retirement occurs in exchange for the issuance of
Capital Stock of MAC or Macerich Partnership or (B) with respect to MACWH, to
the extent such purchase, redemption, or other retirement occurs in exchange for
the issuance of Capital Stock of MACWH, MAC or Macerich Partnership in
accordance with the provisions of the MACWH Partnership Agreement.

 

(c)                                  The definition of “Existing Revolving
Credit Agreement” is hereby amended in its entirety to read as follows:

 

“Existing Revolving Credit Agreement” shall mean that certain Credit Agreement
evidencing the Existing Revolving Credit Facility, amended and restated as of
April 25, 2005, and as Modified concurrently herewith, by and among the
Borrower, as borrower, MAC and the other guarantors signatory thereto, the
lenders signatory thereto and DBTCA, as administrative agent and collateral
agent.

 

(d)                                 The definition of “Existing Revolving Credit
Facility” is hereby amended in its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“Existing Revolving Credit Facility” shall mean that certain credit facility
evidenced by the Existing Revolving Credit Agreement, which provides for the
funding of certain revolving loans and the issuance of letters of credit to, and
on behalf of, Macerich Partnership in the aggregate committed amount of, as of
the date hereof, $1,500,000,000 at any one time outstanding.

 

(e)                                  The definition of “Fixed Charges” is hereby
amended in its entirety to read as follows:

 

“Fixed Charges” shall mean, for any period, solely with respect to the
Consolidated Entities, the sum of the amounts for such period of (i) scheduled
payments of principal of Indebtedness of the Consolidated Entities (other than
any Bullet Payment, including any Bullet Payment under the Interim Loan or Term
Loan), (ii) the Consolidated Entities’ pro rata share of scheduled payments of
principal of Indebtedness of Joint Ventures (other than any Bullet Payment) that
does not otherwise constitute Indebtedness of and is not otherwise recourse to
the Consolidated Entities or their assets, (iii) Interest Expense, (iv) payments
of dividends in respect of Disqualified Capital Stock; and (v) to the extent not
otherwise included in Interest Expense, dividends and other distributions paid
during such period by the Borrower or MAC with respect to preferred stock or
preferred operating units (excluding distributions on convertible preferred
units of MACWH in accordance with the MACWH Partnership Agreement). For purposes
of clauses (ii) and (v), the Consolidated Entities’ pro rata share of payments
by any Joint Venture shall be deemed equal to the product of (a) the payments
made by such Joint Venture, multiplied by (b) the percentage of the total
outstanding Capital Stock of such Person held by any Consolidated Entity,
expressed as a decimal.

 

(f)                                    The definition of “Gross Asset Value” is
hereby amended in its entirety to read as follows:

 

“Gross Asset Value” shall mean, at any time, solely with respect to the
Consolidated Entities, the sum of (without duplication):

 

(i) for Retail Properties that are Wholly-Owned the sum of, for each such
property, (a) such property’s Property NOI for the Measuring Period, divided by
(b) (1) 6.75% (expressed as a decimal), in the case of regional Retail
Properties or (2) 8.25% (expressed as a decimal) in the case of Retail
Properties that are not regional Retail Properties; plus

 

3

--------------------------------------------------------------------------------


 

(ii) for Retail Properties that are not Wholly-Owned, the sum of, for each such
property, (a) the Gross Asset Value of each such Retail Property at such time,
as calculated pursuant to the foregoing clause (i), multiplied by (b) the
percentage of the total outstanding Capital Stock held by Consolidated Entities
in the owner of the subject Retail Property, expressed as a decimal; provided,
notwithstanding anything to the contrary in this definition, so long as 100% of
the Indebtedness and other liabilities of the owner of the Broadway Plaza
Property reflected in the financial statements of such owner or disclosed in the
notes thereto (to the extent the same would constitute a Contingent Obligation)
is counted in the calculation of Total Liabilities pursuant to subsection (ii)
of the definition of “Total Liabilities”, the Broadway Plaza Property, and the
cash and Cash Equivalents and “Other GAV Assets” (as defined below) with respect
thereto, shall be deemed to be Wholly-Owned and the Gross Asset Value with
respect to the Broadway Plaza Property shall be calculated in accordance with
clause (i) of this definition; plus

 

(iii) all cash and Cash Equivalents (other than, in either case, Restricted
Cash) held by the Consolidated Entity at such time, and, in the case of cash and
Cash Equivalents not Wholly-Owned, multiplied by a percentage (expressed as a
decimal) equal to the percentage of the total outstanding Capital Stock held by
the Consolidated Entity holding title to such cash and Cash Equivalents; plus

 

(iv) all Mortgage Loans acquired for the purpose of acquiring the underlying
real property, valued by the book value of each such Mortgage Loan when
measured; plus

 

(v)(a) 100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are Wholly-Owned and (b) the product of (1)
100% of the Book Value of Construction-in-Process with respect to Retail
Properties Under Construction that are not Wholly-Owned multiplied by (2) a
percentage (expressed as a decimal) equal to the percentage of the total
outstanding Capital Stock held by the Consolidated Entity holding title to such
Retail Properties Under Construction; plus

 

(vi) to the extent not otherwise included in the foregoing clauses, (a) the Book
Value of tenant receivables, deferred charges and other assets with respect to
Real Properties that are Wholly-Owned and (b) the product of (1) the Book Value
of tenant receivables, deferred charges and other assets with respect to Real
Properties that are not Wholly-Owned multiplied by (2) a percentage (expressed
as a decimal) equal to the percentage of the total

 

4

--------------------------------------------------------------------------------


 

outstanding Capital Stock held by a Consolidated Entity holding title to such
Real Property (collectively, “Other GAV Assets”), provided that the aggregate
value of Other GAV Assets shall not exceed five percent (5%) of the aggregate
Gross Asset Value of all the assets of the Consolidated Entities;

 

(vii) the Book Value of land and other Properties not constituting Retail
Properties; plus

 

(viii) the Book Value of the Investment in Northpark Mall.

 

provided, however, that (A)(i) the determination of Gross Asset Value for any
period shall not include any Retail Property (or any Property NOI relating to
any Retail Property) that has been sold or otherwise disposed of at any time
prior to or during such period; (ii) any Retail Property (whether acquired
before or after the Closing Date) and shall be valued at Book Value for 18
months after acquisition thereof; (B) upon the sale, conveyance, or transfer of
all of a Real Property to a Person other than a Macerich Entity, the Gross Asset
Value with respect to such Real Property shall no longer be considered; and (C)
the determination of the NOI for any Retail Property Under Construction which is
no longer classified as “construction-in-process” under GAAP shall be calculated
using an adjusted Measuring Period determined by annualizing the most recent
fiscal quarter until such Retail Property Under Construction has achieved
Stabilization.

 

(g)                                 The definition of “Intangible Assets” is
hereby deleted in its entirety.

 

(h)                                 The definition of “Lakewood Center Property”
is hereby deleted in its entirety.

 

(i)                                     The definition of “Net Worth” is hereby
amended in its entirety to read as follows:

 

 “Net Worth” means, at any date, the sum of (i) the aggregate Gross Asset Value;
minus (2) the Total Liabilities.

 

(j)                                     The definition of “Permitted WHLP Cash
Distribution” is hereby amended in its entirety to read as follows:

 

“Permitted MACWH Cash Distribution” shall have the meaning given such term in
Section 8.4(4) of the Credit Agreement.

 

5

--------------------------------------------------------------------------------


 

(k)                                  The definition of “Reserve Adjusted LIBO
Rate” is hereby amended in its entirety to read as follows:

 

“Reserve Adjusted LIBO Rate” shall mean, with respect to any LIBO Rate Loan, the
rate per annum calculated as of the first day of such Interest Period in
accordance with the following formula:

 

Reserve Adjusted LIBO Rate

=

LR

 

 

1-LRP

 

where

LR   =  LIBO Rate

LRP =  LIBO Reserve Percentage

 

(l)                                     The definition of “Rochester
Distribution” is hereby amended in its entirety to read as follows:

 

“Rochester Distribution” shall mean the distribution by MACWH of all of the
membership interests in Rochester Malls LLC to limited partners of MACWH in
accordance with Sections 8.7 or 8.8 of the MACWH Partnership Agreement.

 

(m)                               The definition of “Tangible Net Worth” is
hereby deleted in its entirety.

 

(n)                                 The definition of “Westcor Assets” is hereby
deleted in its entirety.

 

(o)                                 The definition of “WHLP” is hereby deleted
in its entirety.

 

(p)                                 The definition of “WHLP Partnership
Agreement” is hereby deleted in its entirety.

 

(q)                                 The definition of “Wilmorite Acquisition” is
hereby amended in its entirety to read as follows:

 

“Wilmorite Acquisition” shall mean that certain acquisition by MAC and the
Borrower of Wilmorite Properties, Inc., MACWH and their subsidiaries pursuant to
the Wilmorite Merger Agreement.

 

(r)                                    The definition of “Wilmorite Assets” is
hereby deleted in its entirety.

 

(s)                                  The definition of “Wilmorite Merger
Agreement” is hereby amended in its entirety to read as follows:

 

6

--------------------------------------------------------------------------------


 

“Wilmorite Merger Agreement” shall mean an Agreement and Plan of Merger, dated
as of December 22, 2004, among MAC, the Borrower, MACW, Inc., Wilmorite
Properties, Inc. and MACWH.

 

(t)                                    The definition of “Wilmorite Principal
Entity” is hereby amended in its entirety to read as follows:

 

“Wilmorite Principal Entity” shall mean MACWH.

 

(II)                                The following definitions of “MACWH” and
“MACWH Partnership Agreement” are hereby added to Annex I of the Credit
Agreement in the appropriate alphabetical order:

 

(a)                                  “MACWH” shall mean MACWH, L.P., a Delaware
limited partnership.

 

(b)                                 “MACWH Partnership Agreement” shall mean the
2005 Amended and Restated Agreement of Limited Partnership of MACWH, between
MACWH and the Borrower.

 


(III)                            AMENDMENT TO SECTION 7.1(1) OF THE LOAN
AGREEMENT. EFFECTIVE AS OF THE DATE HEREOF, SECTION 7.1(1) OF THE LOAN AGREEMENT
IS HEREBY AMENDED BY DELETING “PRICEWATERHOUSECOOPERS” AND REPLACING THE SAME
WITH “DELOITTE & TOUCHE.”


 


(IV)                            AMENDMENT TO SECTION 8.4(4) OF THE LOAN
AGREEMENT. EFFECTIVE AS OF THE DATE HEREOF, SECTION 8.4(4) OF THE LOAN AGREEMENT
IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“(4)                            Prior to the Wilmorite Release Date, any
Disposition by any Wilmorite Guarantor of any of the Capital Stock of the
Wilmorite Principal Entity; provided that (i) MACWH may consummate the Rochester
Distribution in accordance with the provisions of the MACWH Partnership
Agreement, and (ii) so long as no Potential Default or Event of Default shall
have occurred and be continuing, MACWH may make cash distributions in accordance
with Article 8 of the MACWH Partnership Agreement, provided that the Borrower
Parties would be in compliance with the covenants in Section 8.12, calculated as
of the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 7.1(1) or 7.1(2) and on a pro forma
basis as if such cash distribution had occurred, and any Indebtedness incurred
in connection therewith had been incurred, on the last day of such fiscal
quarter (any distribution under this clause (ii), a “Permitted MACWH Cash
Distribution”); and”

 

(V)                                Amendment to Section 8.11(2) of the Loan
Agreement. Effective as of the date hereof, Section 8.11(2) of the Loan
Agreement is hereby amended in its entirety to read as follows:

 

7

--------------------------------------------------------------------------------


 

“(2)                            Prior to the Wilmorite Release Date, MACWH shall
not make Distributions in any Fiscal Year other than distributions of Available
Cash (as defined in the MACWH Partnership Agreement) under and in accordance
with the provisions of the MACWH Partnership Agreement except for (i) the
Rochester Distribution and (ii) any Permitted MACWH Cash Distribution.”

 

(VI)                            Amendment to Section 8.12(1) of the Loan
Agreement. Effective as of the date hereof, Section 8.12(1) of the Loan
Agreement is hereby amended in its entirety to read as follows:

 

“(1)                            Minimum Net Worth. As of the last day of any
Fiscal Quarter, Net Worth shall not be less than $4,000,000,000.”

 


2.                                       AMENDMENT EFFECTIVE. THIS FIRST
AMENDMENT WILL BE EFFECTIVE WHEN:


 

(a)                                  this First Amendment has been duly executed
and delivered by Borrower, the Administrative Agent, the Collateral Agent and
the Lenders; and

 

(b)                                 the Borrower has paid the reasonable fees
and expenses of the Administrative Agent in connection with this First
Amendment.

 


3.                                       COVENANTS, REPRESENTATIONS AND
WARRANTIES OF THE BORROWER.


 

(a)                                  The Borrower and each other Borrower Party
(by its execution of the Consent and Agreement), reaffirm all terms, covenants,
representations and warranties (except to the extent such representations and
warranties pertain solely to an earlier date as set forth in the Loan Documents)
that they made in the Loan Documents, as Modified by this First Amendment.

 

(b)                                 The Borrower represents and warrants to the
Lenders, the Administrative Agent and the Collateral Agent that (i) The Borrower
has the legal power and authority to enter into this First Amendment without
consent or approval by any third party and (ii) this First Amendment constitutes
the legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except, in each case, as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles affecting
enforceability.

 

(c)                                  The Borrower represents and warrants to the
Lenders, the Administrative Agent and the Collateral Agent that, as of the date
hereof, (i) no Default or Event of Default has occurred and is continuing; (ii)
no Default or Event of Default will occur as a result of the execution, delivery
and performance by the Borrower of this Amendment; (iii) the Borrower has not
given any notice of any uncured Default under the Credit Agreement; and (iv)
there are no legal proceedings commenced or threatened by any Borrower Party
against the Lenders, the Administrative Agent or the Collateral Agent.

 

8

--------------------------------------------------------------------------------


 

(d)                                 The Borrower confirms and acknowledges that,
as of the date hereof, neither it nor any other Borrower Party has any offsets,
defenses, claims, counterclaims, setoffs, or other basis for reduction with
respect to any of the obligations.

 


4.                                       EFFECT UPON LOAN DOCUMENTS.


 

(a)                                  Except as specifically set forth in this
First Amendment, the Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

(b)                                 The parties hereto specifically acknowledge
and agree that the Credit Agreement, as hereby amended, is in full force and
effect in accordance with its terms and has not been Modified, except pursuant
to this First Amendment.

 

(c)                                  All references to the “Credit Agreement” in
the Credit Agreement and any other Loan Document shall mean and refer to the
Credit Agreement, as Modified hereby.

 

(d)                                 This First Amendment shall be a Loan
Document for all purposes under the Credit Agreement.

 

(e)                                  Except to the extent expressly set forth
herein, the execution, delivery and effectiveness of this First Amendment shall
not operate as a waiver of any right, power or remedy of any Lender, the
Administrative Agent or the Collateral Agent under the Loan Documents, or any
other document, instrument or agreement executed and/or delivered in connection
therewith.

 


5.                                       GOVERNING LAW. THIS FIRST AMENDMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT AGENTS AND LENDERS SHALL RETAIN ALL RIGHTS
ARISING UNDER FEDERAL LAW.


 


6.                                       COUNTERPARTS. THIS FIRST AMENDMENT MAY
BE EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS FIRST AMENDMENT IN ANY NUMBER
OF SEPARATE COUNTERPARTS, EACH OF WHICH, WHEN SO EXECUTED, SHALL BE DEEMED AN
ORIGINAL, AND ALL OF SUCH COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE BUT ONE AND THE SAME INSTRUMENT.


 

[Signatures Begin on Next Page]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Amended and Restated Term Loan Facility Credit Agreement to be executed as of
the day and year first above written.

 

BORROWER:

 

 

THE MACERICH PARTNERSHIP, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

 

 

By:

    /s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice

 

 

 

 

President,

 

 

 

 

Chief Legal Officer
& Secretary

 

 

 

 

GUARANTORS:

 

 

 

 

 

 

 

 

THE MACERICH COMPANY,

 

a Maryland corporation

 

 

 

 

 

By:

   /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,

 

 

 

Chief Legal Officer

 

 

 

& Secretary

 

--------------------------------------------------------------------------------


 

 

MACERICH TWC II CORP.,

 

a Delaware corporation

 

 

By:

    /s/ Richard A. Bayer

 

 

Name:

Richard A. Bayer

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

 

 

MACERICH TWC II LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

 

 

 

By:

   /s/ Richard A. Bayer

 

 

 

 

 

Name:

Richard A. Bayer

 

 

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

 

 

 

 

 

 

 

 

MACERICH WRLP CORP.,

 

a Delaware corporation

 

 

 

 

 

 

By:

     /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

--------------------------------------------------------------------------------


 

 

MACERICH WRLP, LLC,

 

 

a Delaware limited liability company

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

By:

   /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

 

 

 

 

MACERICH WRLP II CORP.,

 

 

a Delaware corporation

 

 

 

 

 

By:

    /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

 

 

 

 

MACERICH WRLP II, LP,

 

 

a Delaware limited liability company

 

 

 

 

By:

Macerich WRLP II Corp.,

 

 

a Delaware corporation,

 

 

Its general partner

 

 

 

 

By:

     /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer

 

 

& Secretary

 

--------------------------------------------------------------------------------


 

 

MACERICH WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

By:

      /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

 

 

 

 

IMI WALLEYE LLC,

 

a Delaware limited liability company

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

By:

The Macerich Company,

 

 

 

a Maryland corporation,

 

 

 

Its general partner

 

 

 

 

By:

   /s/ Richard A. Bayer

 

 

 

Name:

Richard A. Bayer

 

 

Title:

Executive Vice President,
Chief Legal Officer
& Secretary

 

--------------------------------------------------------------------------------


 

 

WALLEYE RETAIL INVESTMENTS LLC,

 

a Delaware limited liability company

 

 

 

By:

Macerich Walleye LLC,

 

 

a Delaware limited liability company,

 

 

Its managing member

 

 

 

 

By:

The Macerich Partnership, L.P.,

 

 

a Delaware limited partnership,

 

 

Its sole member

 

 

 

 

By:

The Macerich Company,

 

 

a Maryland corporation,

 

 

Its general partner

 

 

 

 

By:

    /s/ Richard A. Bayer

 

 

 

 

Name:

Richard A. Bayer

 

 

 

Title:

Executive Vice
President,
Chief Legal Officer
& Secretary

 

--------------------------------------------------------------------------------


 

LENDERS AND AGENTS:

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Administrative Agent and a Lender

 

 

 

By:

              /s/ James Rolison

 

 

 

Name:

James Rolison

 

 

Title:

Director

 

 

 

By:

              /s/ Linda Wang

 

 

 

Name:

Linda Wang

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

  /s/  Marc E. Costantino

 

 

Name:

Marc E. Costantino

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

EUROHYPO AG, New York Branch

 

 

 

 

 

By:

  /s/  John Lippmann

 

 

Name:

John Lippmann

 

Title:

Vice President

 

 

 

 

By:

  /s/  Alice Ha

 

 

Name:

Alice Ha

 

Title:

Associate

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, National Association

 

 

 

 

 

By:

  /s/  Bryan Stevens

 

 

Name:

Bryan Stevens

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

U.S. BANK, NATIONAL ASSOCIATION, a
national banking association

 

 

 

 

 

By:

  /s/  Wayne Choi

 

 

Name:

Wayne Choi

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

SOCIETE GENERALE

 

 

 

 

By:

  /s/  Jeffrey C. Schultz

 

 

Name:

Jeffrey C. Schultz

 

Title:

Director

 

--------------------------------------------------------------------------------